 
Exhibit 10.1
 
SEPARATION AGREEMENT
 
This Separation Agreement (this “Agreement”) is entered into by and among Mark
P. Frissora (“Frissora” or “Executive”), Hertz Global Holdings, Inc.
(“Holdings”) and The Hertz Corporation (hereinafter, together with their
subsidiaries and divisions, “Hertz”, the “Company” or the “Companies”), on
September 15, 2014.  Reference is made to the Amended and Restated Employment
Agreement, dated as of December 31, 2008, between Holdings and Frissora (the
“Employment Agreement”), and all capitalized terms used in this Agreement and
not otherwise defined are as set forth in the Employment Agreement.
 
In consideration of the mutual promises, covenants and agreements in this
Agreement, which Frissora and the Companies agree constitute good and valuable
consideration, the parties stipulate and mutually agree as follows:
 
1.           Resignation from Offices and Directorships.  Effective as of
September 7, 2014, Frissora ceased to be Chief Executive Officer of the
Companies, and resigned from all director, officer or other positions he holds
on behalf of the Companies (which for the avoidance of doubt and in conformity
with the definition of “Companies” shall include Holdings, The Hertz Corporation
and all of their subsidiaries and divisions), including without limitation as a
member of the Board of Directors of Holdings (the “Board”).  Frissora agrees to
sign all appropriate documentation, if any, prepared by the Companies to
facilitate these resignations.
 
2.           Employment Status/Separation.  Frissora and the Companies mutually
agree that Frissora’s employment with the Companies shall cease effective
September 15, 2014 (the “Separation Date”), that the cessation of Frissora’s
employment shall be treated as a termination of his employment by the Company
Without Cause for purposes of the Employment Agreement and this Agreement, and
that any notice period that may be required to be provided under the Employment
Agreement is waived.  The parties further agree that, except as otherwise
provided in this Agreement, neither Frissora nor the Companies shall have any
further rights, obligations, or duties under any other agreement or arrangement
relating to severance payments and benefits due to Frissora,  as of the date of
this Agreement,; provided, however, that nothing in this Agreement shall affect
the rights of Frissora under applicable employee and executive benefit plans of
the Companies, as well as equity incentive plans and awards thereunder, as
provided in Section 3 below.
 
3.           Accrued Obligations and Vested Benefits.    Frissora is entitled to
receive the following accrued obligations:  (a) pursuant to Section 5(f)(i) of
the Employment Agreement, (i) all Base Salary earned or accrued but not yet paid
through the Separation Date, and payment for any earned but unused vacation days
accrued through the Separation Date, which payments shall be made to
Frissora  no later than the next regularly scheduled payroll date after the
Separation Date; and  (ii) any employee benefits in which Frissora is vested as
of the Separation Date under the terms of the employee and executive benefit
plans of the Companies in which Frissora is a participant, which benefits shall
be paid or provided in accordance with the terms of such plans; (b)
any  payments or benefits in which Frissora is vested as of the Separation Date
under the terms of the Management Equity Agreements, the Holdings Stock
Incentive Plan, the Holdings 2008 Omnibus Incentive Plan and any individual
equity award agreements granted under either such plan (collectively, the
“Equity Plan Documents”), which payments and benefits shall be
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
paid or provided in accordance with the terms of the Equity Plan Documents; and
(c) in accordance with Section 4(d) of the Employment Agreement, reimbursement
for any and all business expenses incurred prior to the Separation Date, subject
to the terms of the Company’s reimbursement policy.  In addition, for the
avoidance of doubt, Frissora is fully vested in The Hertz Corporation Account
Balance Defined Benefit Pension Plan (the “Hertz Retirement Plan”), The Hertz
Corporation Income Savings Plan (“401(k) Plan”), The Hertz Corporation Benefit
Equalization Plan (“BEP”), and The Hertz Corporation Supplemental Executive
Retirement Plan (the “SERP II”) in accordance with the terms of those plans now
in effect, and shall receive payment of the relevant benefits due under those
plans upon Frissora’s separation from employment in such amounts and at such
time(s) as are provided under the terms of each such plan(and any
deferral/distribution elections that Frissora may have made previously).
 
4.             Severance Benefits.  Provided that Frissora signs and does not
timely revoke this Agreement pursuant to Section 16 of this Agreement and
complies with the terms of this Agreement, Hertz shall provide Frissora with the
following severance payments and benefits:
 
a.           Severance Payment.  In satisfaction of the provisions of Section
5(f)(iii)(A) of the Employment Agreement, the Company shall pay Frissora an
amount equal to the product of (x) 2.5 and (y) the sum of Frissora’s Base Salary
($1,450,000.00) plus Frissora’s annual bonus under the Executive Incentive Plan
for the year preceding the year in which the Separation Date occurs
($2,748,734.00), for a total gross amount of $ 10,496,835.00 to be paid to
Frissora in a lump sum on the thirtieth (30th) day following the Separation
Date.
 
b.           2014 Pro Rata Bonus.  In accordance with Section 5(f)(iii)(B) of
the Employment Agreement, Frissora will be entitled to receive his Pro Rata
Bonus (equal to 68% of his 2014 bonus), which is the pro-rated portion of his
cash bonus that would have been payable to Frissora under the Executive
Incentive Plan in respect of 2014 if he had remained employed through the
relevant date for purposes of payment of such bonus under such plan, based on
the number of calendar days Frissora worked in 2014.  In order to calculate
Frissora’s 2014 bonus, in accordance with Section 5(f)(iii)(B) of the Employment
Agreement, Frissora’s individual performance modifier will be deemed to be
achieved at target, and the applicable corporate performance modifier and
business unit modifier will be the same percentages that the Compensation
Committee of the Board determines under the terms of the Executive Incentive
Plan for the senior executives participating in such plan in respect of 2014. 
This Pro Rata Bonus amount shall be paid to Frissora in 2015 at the same time as
such other Company executives are paid annual bonuses for 2014, if any, under
the terms of the Executive Incentive Plan.
 
c.           Equity Awards.  The options to purchase shares of common stock of
Holdings (“Options”) issued to Frissora pursuant to the Equity Plan Documents
that are outstanding and vested as of the Separation Date shall be exercisable
through the 90th day following the date on which the Companies have filed all
required reports under Section 13 or 15(d) of  the Securities Exchange Act of
1934 (including, for the avoidance of doubt, amendment #2 to its annual report
on Form 10-K for the year ended December 31, 2013) (the foregoing hereafter, the
“periodic reporting requirements”).  No such Option shall be exercisable beyond
the expiration date of its original term, provided that the running of such term
shall be tolled during any period in which the Companies, as noted in the first
sentence of this Section 4.c., are not current in their respective periodic
reporting requirements.  This Section 4.c. shall constitute an amendment to
 
 
 
2

--------------------------------------------------------------------------------

 
 
any provision of the Equity Plan Documents, solely to the extent necessary to
provide consistency with this Section 4.c.  Once the Companies become current in
their respective periodic reporting requirements, Holdings shall promptly notify
Frissora in writing of such fact, which written notice shall be provided no
later than ten (10) business days following the date on which the Companies
shall have become current in such reporting requirements (which notice shall be
deemed satisfied by notice through electronic mail to Frissora or his legal
counsel identified in Section 14.f. this Agreement that the reports referenced
above have been filed).  All of Frissora’s outstanding Options and other equity
compensation awards that are not otherwise vested on the Separation Date shall
terminate as of the Separation Date.
 
d.           Car Privileges and Retiree Car Plan.  Frissora shall be provided
continued car privileges beginning on the Separation Date and continuing for a
period of twenty-four months thereafter, in accordance with the same terms and
conditions that were in effect on the Separation Date.  Notwithstanding any
eligibility provision in the Company’s post-retirement assigned car benefit plan
(the “Retiree Car Plan”), Frissora shall also be eligible to participate in the
Retiree Car Plan after the Separation Date pursuant to the terms of the Retiree
Car Plan.
 
e.           Health Plan Coverage.  In accordance with Section 5(f)(iii)(C) of
the Employment Agreement, the Company shall provide Frissora and his eligible
family members with continued medical, dental and disability benefits under the
applicable benefit programs of the Companies (the “health and welfare
benefits”).  If Frissora makes timely application for such health and welfare
benefits pursuant to Frissora’s benefit continuation rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company
will pay the premiums for such coverage to the same extent paid by the Company
immediately prior to the Separation Date through the two-year anniversary of the
Separation Date, or the date on which Frissora becomes eligible for comparable
health and welfare benefits through a new employer, whichever is earlier.  For
the avoidance of doubt, the Company and Frissora agree that the premiums paid
for the benefit of Frissora by the Company hereunder shall be taxed as imputed
income to Frissora.
 
Frissora acknowledges and agrees that the consideration set forth or referenced
in Section 3 and this Section 4 constitute satisfaction and accord for any and
all compensation and benefits due and owing to him pursuant to any plan,
agreement or other arrangements relating to his employment with the Companies
and termination thereof.  Frissora acknowledges and agrees that, unless he
enters into this Agreement, he would not otherwise be entitled to receive the
consideration set forth in this Section 4.
 
5.            Waiver and Release.
 
a.           In exchange for receiving the monies and benefits described in
Section 4 above, Frissora does for himself and his heirs, executors,
administrators, successors, and assigns,  hereby release, acquit, and forever
discharge and hold harmless the Companies and each of their divisions,
subsidiaries, and affiliated companies, and their respective successors,
assigns, officers, directors, shareholders, employees, benefit and retirement
plans (as well as trustees and administrators thereof) and agents, past and
present (the “Released Parties”), of and from any and all actions, causes of
action, claims, demands, attorneys’ fees, compensation, expenses, promises,
covenants, and damages of whatever kind or nature, in law or in equity, which
Frissora
 
 
 
3

--------------------------------------------------------------------------------

 
 
has, had or could have asserted, known or unknown (the “Claims”) at common law
or under any statute, rule, regulation, order or law, whether federal, state or
local, or on any grounds whatsoever, including without limitation, any and all
claims for any additional severance pay, vacation pay, bonus or other
compensation, including but not limited to under the Employment Agreement or any
other applicable severance plan or agreement; any and all claims of
discrimination or harassment based on race, color, national origin, ancestry,
religion, marital status, sex, sexual orientation, disability, handicap, age or
other unlawful discrimination; any and all claims arising under Title VII of the
Federal Civil Rights Act; the Federal Civil Rights Act of 1991; the Americans
with Disabilities Act; the Age Discrimination in Employment Act; the Older
Workers Benefit Protection Act; the New Jersey Law Against Discrimination; the
Florida Civil Rights Act; or under any other state, federal, local or common
law, with respect to any event, matter, claim, damage or injury arising out of
his employment relationship with the Companies, and/or the separation of such
employment relationship, and/or with respect to any other claim, matter, or
event, from the beginning of the world to the date of Frissora’s execution of
this Agreement.
 
b.           In the event any claim or suit is filed on Frissora’s behalf
against any of the Released Parties by any person or entity, including but not
limited to by the Equal Employment Opportunity Commission (“EEOC”) or any other
government agency, Frissora waives any and all rights to recover monetary
damages or injunctive relief in his favor.
 
6.            Exceptions to Release.
 
a.           Frissora does not waive or release (i) any Claims under applicable
workers’ compensation or unemployment laws; (ii) any rights which cannot be
waived as a matter of law; (iii) any rights he has under this Agreement or,
solely to the extent incorporated herein, under the Employment Agreement,
including any right to enforce any of the terms thereof; (iv) any vested rights
to payments, benefits or other entitlements, to which Frissora is or will be
entitled under the terms of any deferred compensation plan, any pension plan or
benefits under any medical, dental, vision, life insurance, disability insurance
or other welfare benefit plan; (v) any Claim for indemnification Frissora may
have under applicable laws, under the applicable constituent documents
(including bylaws and certificates of incorporation) of any of the Companies,
under any applicable insurance policy any of the Companies may maintain, or any
under any other agreement with any of the Companies, with respect to any
liability, costs or expenses Frissora incurs or has incurred as a director,
officer or employee of any of the Companies; (vi) any Claim Frissora may have to
obtain contribution as permitted by law in the event of entry of judgment
against Frissora as a result of any act or failure to act for which Frissora and
any of the Companies are jointly liable; (vii) any Claim that arises after the
Effective Date (as defined in Section 17); and (viii) any Claim Frissora has
against any of the Released Parties solely in his capacity as a shareholder of
Holdings.
 
b.           Nothing in this Agreement shall be construed to prohibit Frissora
from filing a charge with the EEOC or participating in any investigation or
proceeding conducted by the EEOC, nor shall any provision of this Agreement
adversely affect Frissora’s right to engage in such conduct.
 
7.           Restrictive Covenants.  Frissora acknowledges that in the course of
his
 
 
 
4

--------------------------------------------------------------------------------

 
 
employment with the Companies, Frissora has acquired Proprietary Information as
defined above and that such Proprietary Information has been disclosed to
Frissora in confidence and for the Company’s use only.  Frissora acknowledges
and agrees that on and after the Separation Date, Frissora shall continue to be
bound by the provisions of Sections 6, 7, 8, 9 and 11 of the Employment
Agreement.
 
8.            Fiduciary Duties.
 
a.           Frissora will retain his fiduciary responsibilities to the
Companies to the extent provided by law.  In addition, Frissora agrees to
continue to abide by applicable provisions of the principles and guidelines set
forth in the Company’s Standards of Business Conduct, the terms of which are
incorporated herein, including, but not limited to, the restrictions on insider
trading and use of Company assets and information contained therein.
 
b.           Notwithstanding anything to the contrary in the Company’s Amended
and Restated Compensation Recovery Policy Adopted February 19, 2014 (the
“Company’s Compensation Recovery Policy”) (or any successor or replacement
policy), such claw back and compensation recovery provisions contained therein
shall apply to the compensation, payments and benefits provided under Section 4
of this Agreement.  The Companies acknowledge and agree that the claw back and
compensation recovery provisions contained in the Company’s Compensation
Recovery Policy (and any successor or replacement policy that would apply under
this Section 8) may only be triggered if Frissora engaged in gross negligence,
fraud or willful misconduct (or, in the case of the applicability of the
predecessor policy to the Company’s Compensation Recovery Policy, gross
negligence, fraud or misconduct) that caused or contributed to the need for the
restatement of the Company’s financial statements, and that Frissora’s decisions
unrelated to such financial statements while employed by the Companies (and
their subsidiaries and affiliates) cannot be used as a basis for triggering such
claw back and compensation recovery provisions.
 
c.           In addition, the claw back and compensation recovery provisions
contained in the Company’s Original Compensation Recovery Policy that was
adopted effective January 1, 2010 (the “Company’s Original Compensation Recovery
Policy”) shall not apply to the compensation, payments and benefits provided
under Section 4 of this Agreement, since such items are being paid after
February 19, 2014, but such items may be reduced to enforce any repayment
obligation of Frissora to the Companies under the Company’s Original
Compensation Recovery Policy (provided such reduction shall not be permitted to
the extent (i) such reduction violates Section 409A and (ii) Frissora otherwise
satisfies such repayment obligation).
 
d.           Finally, for the avoidance of doubt, and to the extent permitted by
law, the compensation, payments and benefits provided to Frissora under
Section 4 of this Agreement may be reduced to enforce any repayment obligation
of Frissora to the Companies under any claw back pursuant to the Company’s
Compensation Recovery Policy (or any successor or replacement policy), and such
claw back and compensation recovery provisions contained in the Equity Plan
Documents, the Executive Incentive Plan or any other bonus plan) (generally and
collectively referred to herein as the “Compensation Recovery Items”).  Anything
in the preceding sentence to the contrary notwithstanding, any such reduction
referred to therein shall be permitted only if and to the extent it would not
result in a failure to comply with any
 
 
 
5

--------------------------------------------------------------------------------

 
 
applicable requirement of Section 409A.
 
e.           Nothing in this Agreement waives any rights Frissora may have to
challenge any future claw back pursuant to this Section 8 and/or the Company’s
Compensation Recovery Policy and/or Compensation Recovery Items.
 
f.           Anything in Sections 8 b., c., or d. above to the contrary
notwithstanding, if the compensation, payments and benefits provided under
Section 4 of this Agreement shall be subject to reduction or repayment to the
Companies under any policy adopted after the Separation Date as a successor or
replacement to the  Company’s Compensation Recovery Policy then such reduction
or repayment shall be required (i) only to the extent that such compensation,
payments and benefits would have been subject to reduction or repayment to the
Companies under the terms of the  Company’s Compensation Recovery Policy as in
effect on the Separation Date or (ii) as may be expressly required by law.
 
9.            Representations of Executive.
 
a.           Frissora declares and represents that he has not filed or otherwise
pursued any charges, complaints, lawsuits or claims of any nature against the
Companies or any of its subsidiaries, affiliates or divisions, arising out of or
relating to events occurring prior to the date of this Agreement, with any
federal, state or local governmental agency or court with respect to any matter
covered by this Agreement, and Frissora has no knowledge of any fact or
circumstance that he would reasonably expect to result in any such Claim against
the Companies in respect of any of the foregoing.  Except as provided in
Section 6.b. of this Agreement and subject to the provisions thereof, Frissora
agrees herein not to bring suit against the Companies for events occurring prior
to the date of this Agreement and not to seek damages from the Companies by
filing a claim or charge with any state or governmental agency.
 
b.           Frissora further declares and represents that though the Separation
Date he has not: (i) engaged in any conduct that constitutes willful gross
neglect or willful gross misconduct with respect to his employment duties with
the Companies which has resulted or will result in material economic harm to
Holdings; (ii) knowingly violated Holdings’ Standards of Business Conduct or
Holdings’ Directors’ Code of Business Conduct and Ethics (effective February 19,
2014); (iii) facilitated or engaged in, and has no knowledge of, any financial
or accounting improprieties or irregularities of either of the Companies; and
(iv) knowingly made any incorrect or false statements in any of his
certifications relating to filings of the Companies required under applicable
securities laws or management representation letters, and has no knowledge of
any incorrect or false statements in any of the Companies’ filings required
under applicable securities laws; in either of the case of clauses (iii) or (iv)
of this Section 9.b., except with respect to any information that has been
provided through the Separation Date by a third party auditor in an oral or
written report to both Frissora and the Board (or any committee
thereof).  Frissora further acknowledges and agrees that the Companies are
entering into this Agreement in reliance on the representations contained in
this Section 9.b., which representations constitute terms of this Agreement.
 
10.           Future Employment.  Frissora agrees that he will not at any time
in the future seek employment with Hertz and waives any right that may accrue to
him from any application
 
 
6

--------------------------------------------------------------------------------

 
 
for employment that he may make notwithstanding this provision.
 
11.           Nondisparagement/References.  Frissora agrees not to make negative
comments or otherwise disparage the Companies or their respective officers,
directors, other employees at the level of manager or above, or material
shareholders in any manner reasonably likely to be harmful to them or their
business, business reputation or personal reputation.  The Companies agree that
the Companies will not, and the individuals holding the titles of Senior Vice
President who reported directly to Frissora or the titles of Executive Vice
President or higher, and the members, as of the date hereof, of the Boards of
Directors of the Companies will not, while employed by the Companies or serving
as a director of Holdings, as the case may be, make negative comments about
Frissora or otherwise disparage Frissora in any manner that is reasonably likely
to be harmful to his business reputation or personal reputation.  The parties
hereto will not assist, encourage, discuss, cooperate, incite, or otherwise
confer with or aid any others in discrediting the other or in pursuit of a claim
or other action against the other, except as required by law.  Frissora shall
direct any employment inquiries or requests for references to Dennis
Zeleny, Interim Chief Human Resources Officer (or his successor as Chief Human
Resources Officer, if any) (the “Chief Human Resources Officer”). Nothing
contained in this Section 11 shall prevent any party from making truthful
statements in any judicial, arbitration, governmental, or other appropriate
forum for adjudication of disputes between the parties or in any response or
disclosure by any party compelled by legal process or required by applicable
law.
 
12.           Cooperation.  During the three-year period following the
Separation Date, Frissora agrees to reasonably cooperate with the Companies in
the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Companies which relate
to events or occurrences that occurred while Frissora was employed by the
Companies and of which Frissora has relevant knowledge.  Frissora’s reasonable
cooperation in connection with such claims or actions shall include, but not be
limited to, being available for telephone conferences with outside counsel
and/or personnel of the Companies, being available for interviews, depositions,
and/or to act as a witness on behalf of the Company, if reasonably requested,
and at the Board’s reasonable request responding to any inquiries about the
particular matter.  Frissora further agrees to reasonably cooperate and
truthfully with the Company in connection with any investigation or review by
any federal, state or local regulatory authority relating to events or
occurrences that transpired while Frissora was employed with the Company and of
which Frissora has relevant knowledge.  The Companies shall promptly pay (or
promptly reimburse) Frissora (a) for any and all reasonable out-of-pocket
expenses incurred by Frissora in connection with such cooperation, and (b) a
reasonable hourly rate to Frissora for all time provided pursuant to this
Section 12 in excess of 50 hours.
 
13.           Indemnification and Excise Tax Provisions.  Frissora’s rights to
indemnification and insurance under Section 13 and to excise tax protection
under Section 14 of the Employment Agreement shall continue in accordance with
their terms.
 
14.           Miscellaneous.
 
a.           Denial of Wrongdoing.  The parties understand and agree that this
Agreement shall not be considered an admission of liability or wrongdoing by any
party, and that the parties
 
 
7

--------------------------------------------------------------------------------

 
 
deny any liability and nothing in this Agreement can or shall be used by or
against any party with respect to claims, defenses or issues in any litigation
or proceeding except to enforce the Agreement itself.  Hertz denies committing
any wrongdoing or violating any legal duty with respect to Frissora’s employment
or the termination of his employment.
 
b.           Entire Agreement.  Frissora further declares and represents that no
promise, inducement, or agreement not herein expressed or referred to has been
made to him; that this Agreement contains the entire agreement by and among the
parties relating to the subject matter hereof, and that the terms of this
Agreement are contractual and not a mere recital.  For the sake of clarity,
nothing in this Section 14.b. is intended to negate or otherwise adversely
affect any rights that Frissora may have under the employee and executive
benefit plans of the Companies, as well as the Equity Plan Documents, other than
those waived as provided in Sections 5 and 6 hereof.  This Agreement may not be
changed unless the change is in writing and signed by Frissora and an authorized
representative of each of the Companies.  Parol evidence will be inadmissible to
show agreement by and between the parties to any term or condition contrary to
or in addition to the terms and conditions contained in this Agreement. This
Agreement may be executed in separate counterparts, each of which is deemed to
be an original and all of which together constitute one and the same agreement,
whether delivered in person, by mail, by e-mail or by facsimile.  Each plan or
policy of the Companies referred to directly or by implication is incorporated
in this Agreement only insofar as it does not contradict this Agreement. If any
inconsistencies exist between this Agreement and any such plan or policy, this
Agreement shall control.  For the sake of clarity, any modification by this
Agreement intended to enhance the rights of Frissora under the employee and
executive benefit plans of the Companies, as well as the Equity Plan Documents,
shall not constitute an inconsistency for purposes of this Section 14.b.  For
the avoidance of doubt, nothing in this Agreement shall limit the application of
the Compensation Recovery Items to any compensation, payments or benefits
payable or paid to Frissora pursuant to this Agreement or any other arrangement,
agreement or plan.
 
c.           Severability.  Frissora understands and agrees that should any
provision of this Agreement be declared or be determined by any court to be
illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby, and said invalid part, term, or provision shall
be deemed not a part of this Agreement.
 
d.           Successors and Assigns.  This Agreement shall be binding upon the
Companies and Frissora and their respective heirs, personal representatives,
successors and assigns.  Frissora may not assign any of his rights or
obligations hereunder.  The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform all of the Company’s obligations set forth in
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession or assign had taken place.
 
e.           Dispute Resolution; Injunctive Relief.  The provisions of Section
16(b) of the Employment Agreement are incorporated by reference herein and made
a part of this Agreement, except to the extent expressly superseded pursuant to
Section 14.f. below.  Notwithstanding the foregoing, in the event of a breach or
threatened breach of any provision of this Agreement, including but not limited
to Sections 7, 8, 11 and 12 of this Agreement, Frissora agrees that the
 
 
 
8

--------------------------------------------------------------------------------

 
 
Companies shall be entitled to seek injunctive or other equitable relief in a
court of appropriate jurisdiction to remedy any such breach or threatened
breach, and damages would be inadequate and insufficient.  The existence of this
right to injunctive and other equitable relief shall not limit any other rights
or remedies that the Companies may have at law or in equity including, without
limitation, the right to monetary, compensatory and punitive damages.
 
f.           Governing Law; Notice.  This Agreement shall be construed and
enforced under the laws of the State of Florida without regard to its conflict
of law rules.  Except as otherwise expressly provided in Section 4.c. above, any
notice or other communication required or permitted to be delivered under this
Agreement shall be (i) in writing; (ii) delivered personally by courier service
or certified or registered mail, first-class postage prepaid and return receipt
requested, (iii) deemed to have been received on the date of delivery or on the
third business day after the mailing thereof, and (iv) addressed as follows (or
to such other address as the party entitled to notice shall hereafter designate
in accordance with the terms hereof):
 

 
(A)
if to either of the Companies, to them at:
         
999 Vanderbilt Beach Road, 3rd Floor
   
Naples, Florida 34108
   
Attention: General Counsel
   
Facsimile: 866-999-3798
         
with a copy to:
         
Wachtell Lipton Rosen & Katz
   
51 West 52nd Street
   
New York, New York 10019
   
Attention: David A. Katz, Esq.
   
Electronic mail: DAKatz@WLRK.com
       
(B)
if to Frissora, to him at:
         
[Redacted]
         
with a copy to:
         
McCarter & English, LLP
   
245 Park Avenue, 27th Floor
   
New York, New York 10167
   
Attention: Joseph E. Bachelder, Esq.
   
Electronic mail: jbachelder@McCarter.com

 
 
 
9

--------------------------------------------------------------------------------

 
 
g.           Counterparts.  This Agreement may be executed by the parties
hereto, each of which shall be deemed an original and all of which together
shall constitute one and the same instrument.
 
15.           Tax Matters.
 
a.           Withholding.  All payments and benefits provided hereunder shall be
subject to tax withholdings required by applicable law and other standard
payroll deductions.
 
b.           Code Section 409A.
 
 
i.
Compliance.  The intent of the parties is that payments and benefits under this
Agreement be exempt from, or comply with, Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations issued thereunder and all notices,
rulings and other guidance issued by the Internal Revenue Service interpreting
the same (collectively, “Section 409A”) so as to avoid the additional tax
and  penalty interest provisions contained therein and, accordingly, to the
maximum extent permitted under Section 409A, the Agreement shall be interpreted
to maintain exemption from or compliance with its requirements.  In no event
whatsoever shall the Company be liable for any tax, interest or penalties that
may be imposed on Frissora by Section 409A or any damages for failing to comply
with Section 409A, except for any such additional taxes and interest or damages
that result from the Company’s willful failure to comply with the terms of this
Agreement or those of any plan or award agreement referred to herein.

 
 
ii.
Termination as Separation from Service.  The termination of Frissora’s
employment on the Separation Date constitutes a “separation from service” within
the meaning of Section 409A  for purposes of any provision of this Agreement or
other arrangement providing for the payment of any amounts or benefits subject
to Section 409A upon or following a “separation from service” within the meaning
of Section 409A, and for purposes of any such provision of this Agreement,
references to a “resignation from employment,” “termination,” “terminate,”
“termination of employment” or like terms shall also refer to Frissora’s
“separation from service” on the Separation Date.

 
 
iii.
Payments for Reimbursements, In-Kind Benefits.  All reimbursements for costs and
expenses under this Agreement shall be paid in no event later than the end of
the calendar year following the calendar year in which Frissora incurs such
expense.  With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A,
(A) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, and (B) the amount of expenses
eligible for reimbursements or in-kind benefits provided during any taxable year
shall not affect the expenses eligible for reimbursement or in-kind benefits to
be provided in any other

 
 
 
10

--------------------------------------------------------------------------------

 
 
 
 
 
taxable year, provided, however, that the foregoing clause (B) shall not be
violated with regard to expenses reimbursed under any arrangement covered by
Section 105(b) of the Code solely because such expenses are subject to a limit
related to the period the arrangement is in effect.

 
 
iv.
Installments as Separate Payment.  If under this Agreement, an amount is paid in
two or more installments, for purposes of Section 409A, each installment shall
be treated as a separate payment.

 
16.           Acceptance; Consideration of Agreement.  Frissora further
acknowledges that he has been provided twenty-one (21) days to consider and
accept this Agreement from the date it was first given to him, although he may
accept it at any time within those twenty-one (21) days.
 
17.           Revocation.  Frissora further acknowledges that he understands
that he has seven (7) days after signing the Agreement to revoke it by
delivering to Dennis Zeleny, Interim Chief Human Resources Officer, The Hertz
Corporation, 999 Vanderbilt Beach Road, 3rd Floor, Naples, Florida 34108,
written notification of such revocation within the seven (7) day period.  If
Frissora does not revoke the Agreement, the Agreement will become effective and
irrevocable by him on the eighth day after he signs it (the “Effective
Date”).  If Frissora revokes this Agreement, Frissora hereby acknowledges and
agrees that this Agreement shall be null and void and of no further force and
effect, and his termination of employment shall be treated as a resignation by
him without Good Reason for all purposes.
 
18.           Legal Counsel.  Frissora acknowledges that he understands that he
has the right to consult with an attorney of his choice at his expense to review
this Agreement and has been encouraged by the Companies to do so.
 
*           *           *           *           *           *
 
[Remainder of page intentionally blank.
Signatures to Agreement are set forth on the following pages.]
 
 
 
11

--------------------------------------------------------------------------------

 
 
[Signature Page to Separation Agreement]
 
IN WITNESS HEREOF, and intending to be legally bound, I, Mark P. Frissora, have
hereunto set my hand.
 
WITH MY SIGNATURE HEREUNDER, I, MARK P. FRISSORA, ACKNOWLEDGE THAT I HAVE
CAREFULLY READ THIS AGREEMENT AND UNDERSTAND ALL OF ITS TERMS INCLUDING THE FULL
AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE.
 
I, MARK P. FRISSORA, FURTHER ACKNOWLEDGE THAT I HAVE VOLUNTARILY ENTERED INTO
THIS AGREEMENT; THAT I HAVE NOT RELIED UPON ANY REPRESENTATION OR STATEMENT
WRITTEN OR ORAL, NOT SET FORTH IN THIS AGREEMENT; THAT I HAVE BEEN GIVEN THE
OPPORTUNITY TO HAVE THIS AGREEMENT REVIEWED BY MY ATTORNEY AND THAT I HAVE BEEN
ENCOURAGED BY HERTZ TO DO SO.
 
I, MARK P. FRISSORA, ALSO ACKNOWLEDGE THAT (1) I HAVE BEEN AFFORDED 21 DAYS TO
CONSIDER THIS AGREEMENT, (2) I HAVE 7 DAYS AFTER SIGNING THIS AGREEMENT TO
REVOKE IT BY DELIVERING TO DENNIS ZELENY, AS SET FORTH ABOVE, WRITTEN
NOTIFICATION OF MY REVOCATION, AND (3) IF I REVOKE THIS AGREEMENT (A) IT SHALL
BE NULL AND VOID AND NONE OF HERTZ OR ANY OF ITS AFFILIATES SHALL HAVE ANY
OBLIGATIONS TO ME UNDER THIS AGREEMENT AND (B) HERTZ SHALL HAVE NO OBLIGATIONS
TO ME OTHER THAN AS IF I HAD RESIGNED WITHOUT GOOD REASON FOR PURPOSES OF THE
EMPLOYMENT AGREEMENT OR OTHERWISE.
 





  /s/ Mark P. Frissora    
MARK P. FRISSORA
   
Date:
  9/15/14            



 
 
12

--------------------------------------------------------------------------------

 

 

       
THE HERTZ CORPORATION
 
HERTZ GLOBAL HOLDINGS, INC.
         
By:
/s/ Thomas C. Kennedy   
By:
/s/ Thomas C. Kennedy       
Name:
Thomas C. Kennedy
 
Name:
Thomas C. Kennedy
         
Title:
Senior Executive Vice President and
  Chief Financial Officer
 
Title:
Senior Executive Vice President
  and Chief Financial Officer





Date:
  9/15/14  
Date:
  9/15/14


 
 
 
 
[Company’s Signature Page to Frissora Separation Agreement]
 
 